 Case 3:19-cv-02301-L-BN Document 24 Filed 04/17/20           Page 1 of 3 PageID 110


                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

MICAH CROFFORD BROWN,                       §
TDCJ No. 999580,                            §
                                            §
             Petitioner,                    §
                                            §
v.                                          §
                                            §          No. 3:19-cv-2301-L-BN
LORIE DAVIS, Director, Texas                §
Department of Criminal Justice,             §
Correctional Institutions Division,         §
                                            §
             Respondent.                    §

     ORDER GRANTING IN PART MOTION FOR EXTENSION OF TIME

      In an October 23, 2019 Order, the Court set May 1, 2020 as the deadline for

Petitioner Micah Crofford Brown to file his original federal habeas corpus petition.

See Dkt. No. 9.

      On March 23, 2020, Petitioner filed a motion for extension of time, requesting

an extension until the expiration of the one-year statutory limitations period or,

alternatively, a 60-day extension of the deadline for filing his original petition. See

Dkt. No. 22. Respondent has not responded to this motion, and his deadline to do so

under the Court’s local rules has passed.

      The Court will grant Petitioner’s alternative request for a 60-day extension of

the deadline for the filing of his original federal habeas corpus petition.

      “The AEDPA statute of limitations promotes judicial efficiency and

conservation of judicial resources, safeguards the accuracy of state court judgments

by requiring resolution of constitutional questions while the record is fresh, and lends

finality to state court judgments within a reasonable time.” Day v. McDonough, 547
 Case 3:19-cv-02301-L-BN Document 24 Filed 04/17/20            Page 2 of 3 PageID 111


U.S. 198, 205-06 (2006). But nothing in the text or legislative history of the AEDPA

requires a federal district court to set the final day of the AEDPA’s statutory

limitations period as the deadline for filing a federal habeas corpus petition.

      And Petitioner has not identified any new claim or any new evidence that he

has been unable to develop, despite the exercise of due diligence on his part, since the

Court issued its October 23, 2019 scheduling order. Neither has Petitioner has

identified any claim that he failed to fully litigate in the state courts and that he plans

to include in his original federal habeas corpus petition or any new evidence that he

failed to fairly present to the state courts and that he now wishes to develop and

present to this Court.

      Finally, the Court is concerned that extending the deadline for filing

Petitioner’s original federal habeas corpus petition to the final day of the AEDPA’s

limitations period could have the unintended effect of preventing the filing of a timely

amended federal habeas corpus petition in the event the Respondent’s answer asserts

facts that transform a claim that Petitioner asserts in his original petition. But, as

the presiding judge, United States District Judge Sam A. Lindsay, has explained,

“[i]f, at any time, Petitioner wishes to seek a continuance of the pleading deadline set

by the magistrate judge, he may file an appropriate motion that conforms with the

Federal Rules of Civil Procedure and this district’s Local Civil Rules.” Dkt. No. 30 at

1.

      For these reasons, the Court GRANTS in part Petitioner’s motion for extension

of time [Dkt. No. 22] and ORDERS that, on or before July 1, 2020, Petitioner must

                                            -2-
 Case 3:19-cv-02301-L-BN Document 24 Filed 04/17/20           Page 3 of 3 PageID 112


file and serve on Respondent’s counsel of record his original federal habeas corpus

petition in this cause. In all other respects, the terms of and provisions of the Court’s

Order [Dkt. No. 9] issued October 23, 2019 remain in effect.

      SO ORDERED.

      DATED: April 17, 2020




                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                           -3-
